780 N.W.2d 303 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Willie Leon JACKSON, Defendant-Appellant.
Docket No. 138883. COA No. 281681.
Supreme Court of Michigan.
April 7, 2010.


*304 Order
By order of December 9, 2009, the prosecuting attorney was directed to answer the application for leave to appeal the April 14, 2009 judgment of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to hold the application in abeyance is DENIED.